Citation Nr: 1001044	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1, 1992 to May 9, 
1992 and from September 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In his July 2008 substantive appeal, the Veteran requested a 
hearing before a member or members of the Board.  In a 
submission sent to the RO in May 2009, the Veteran withdrew 
his request.


FINDING OF FACT

The Veteran's current hearing loss disability did not have 
onset during active service or within one year of separation 
for active service and is not otherwise etiologically related 
to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  In his Application for Compensation 
and/or Pension, dated April 2007, the Veteran contended that 
his hearing loss was the result of noise exposure from small 
arms fire, machine gun fire, mortars, heavy equipment engine 
noise, and helicopters while in active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

Service treatment records are absent for any complaints of or 
treatment for hearing loss.  In a separation report from 
November 2005, the Veteran indicated that since his last 
medical assessment/physical examination, he had not been seen 
by or treated by a health care provider, admitted to a 
hospital, or had surgery.  The Veteran also indicated that he 
had not suffered from any injury or illness while on active 
duty for which he did not seek medical care.  

These records provide highly probative evidence against the 
Veteran's claims because they show no hearing loss during 
service.  The Veteran himself does not indicate hearing loss. 

In this regard, it is important to note that the Board does 
not dispute the fact that the Veteran was exposed to loud 
noise during service.  The critical question is whether the 
current hearing loss was caused by this noise exposure many 
years ago.

The Veteran contends that his hearing loss is related to his 
service.  However, the first evidence of record showing 
symptoms or complaints of hearing loss is the Veteran's claim 
for service connection, dated April 2007, over a year after 
separation from service.  This is strong evidence against his 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints).

Audiologic testing pursuant to VA audiology examination in 
June 2007 showed puretone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz of 10, 10, 10, 15, and 20 
decibels, respectively with a four-frequency pure tone 
average of 14 decibels.  Puretone thresholds measured in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 
10, 10, 15, and 20 decibels, respectively with a four-
frequency pure tone average of 14 decibels.  Using the 
Maryland CNC Test, speech audiometry revealed speech 
recognition ability of 92 percent, bilaterally.  For purposes 
of applying the laws administered by VA, the Veteran has 
impaired hearing since his speech recognition scores were 
below 94 percent.

With respect to the etiology of the Veteran's bilateral 
hearing loss, the examiner, in a January 2008 addendum, 
opined that the Veteran's "reduced word Recognition Score is 
not related to acoustic trauma or any situation in the 
military."  The examiner's opinion is evidence against the 
Veteran's claim as it fails to establish the requisite nexus 
between the Veteran's current hearing loss disability and his 
active service.

As to the Veteran's own contention, that his current hearing 
loss is related to service, some quasi-medical questions do 
lend themselves to the opinions of laypersons.  For example, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, in Jandreau, the U.S. Court of Appeals for 
the Federal Circuit explained, in footnote 4, that a veteran 
is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence 
as to more complex medical questions.

Here, the Board finds that the Veteran's opinion as to 
whether his current hearing loss is related to service is not 
competent evidence because current hearing loss, as it 
relates to his service from years ago, is a medical question 
too complex to be the subject of the opinion of a layperson.  
In any event, his opinion is outweighed by the evidence cited 
above. 

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).  

Here, the absence of any report of hearing loss during 
service or for over a year thereafter is more probative than 
the Veteran's own assertion as to when he first experienced 
hearing loss.  In summary, the in-service and post-service 
medical evidence (which are found to provide evidence against 
this claim) are more probative than the Veteran's assertions 
as to whether his current hearing loss disability is related 
to his service.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for bilateral hearing loss, and 
his claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


